      Case: 1:19-cv-02409 Document #: 1 Filed: 04/09/19 Page 1 of 4 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


FOX VALLEY & VICINITY CONSTRUCTION                   )
WORKERS WELFARE FUND,                                )
                                                     )
FOX VALLEY & VICINITY CONSTRUCTION                   )
WORKERS PENSION FUND,                                )
                                                     )
LAKE COUNTY, ILLINOIS, PLASTERERS &                  )       CIVIL ACTION
CEMENT MASONS RETIREMENT SAVINGS                     )
FUND,                                                )       NO.
                                                     )
                              Plaintiffs,            )       JUDGE
                                                     )
       vs.                                           )
                                                     )
HOOKS AV, LLC, an Illinois limited liability         )
company,                                             )
                                                     )
                              Defendant.             )


                                            COMPLAINT

       The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS WELFARE

FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND and LAKE

COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT SAVINGS FUND,

by their attorneys, complaining of the Defendant, HOOKS AV, LLC, an Illinois limited liability

company, allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.
      Case: 1:19-cv-02409 Document #: 1 Filed: 04/09/19 Page 2 of 4 PageID #:2



       2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

       3.      Defendant is obligated to make fringe benefit contributions to the Funds, under the

terms of the certain "Agreements and Declarations of Trust," establishing and outlining the

administration of these Funds, and pursuant to the terms of a collective bargaining agreement

adopting these "Agreements and Declarations of Trust" and entered into by Defendant.

       4.      As an employer obligated to make fringe benefit contributions to the Funds,

Defendant is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;

       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);


                                                 2
      Case: 1:19-cv-02409 Document #: 1 Filed: 04/09/19 Page 3 of 4 PageID #:3



       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       5.      Defendant is delinquent and has breached its obligations to Plaintiffs and its

obligations under the plans in the following respects:

       (a)     Defendant has failed and refused to submit all of its reports to Plaintiffs due, to date,
               and/or, has failed to make payment of all contributions acknowledged by Defendant
               thereon to be due Plaintiffs;

       (b)     Defendant has made payment of contributions due Plaintiffs, but such payment was
               made in an untimely fashion pursuant to the collective bargaining agreement and
               Trust Agreements. Plaintiffs have assessed liquidated damages and accrued interest
               against the Defendant as authorized by the Trust Agreements and ERISA, but
               Defendant has failed and refused to make payment of said liquidated damages and
               accrued interest.

       6.      That upon careful review of all records maintained by Plaintiffs, and after application

of any and all partial payments made by Defendant, there is a total of $9,294.95, known to be due

Plaintiffs from Defendant, subject however to the possibility that additional monies may be due

Plaintiffs from Defendant based upon Defendant's failure to submit all required reports, or to

accurately state all hours for which contributions are due on reports previously submitted, and

subject further to the possibility that additional contributions and liquidated damages will come due

during the pendency of this lawsuit.

       7.      Plaintiffs have requested that Defendant perform its obligations as aforesaid, but

Defendant has failed and refused to so perform.


                                                  3
          Case: 1:19-cv-02409 Document #: 1 Filed: 04/09/19 Page 4 of 4 PageID #:4



           8.         Defendant's continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

           WHEREFORE, Plaintiffs pray:

           (A)        That an account be taken as to all employees of Defendant covered by the collective
                      bargaining agreement or agreements as to wages received and hours worked by such
                      employees to determine amounts required to be paid to the Plaintiffs, covering the
                      period for which the collective bargaining agreement is to be effective;

           (B)        That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
                      tion reports to Plaintiffs with the information required to be provided thereon, to
                      continue to submit such reports while this action is pending, and to comply with its
                      contractual obligation to timely submit such reports in the future;

           (C)        That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
                      contributions, liquidated damages, any costs of auditing Defendant's records, accrued
                      interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred
                      in this action as specified herein, or as subsequently determined, all as provided for
                      in the plans and in ERISA;

           (D)        That Plaintiffs have such further relief as may be deemed just and equitable by the
                      Court, all at Defendant's cost.



                                                                      /s/ Cecilia M. Scanlon


Catherine M. Chapman
Cecilia M. Scanlon
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Fvcwj\Hooks AV, LLC\complaint.cms.df.wpd




                                                         4
